Name: Commission Regulation (EEC) No 1451/88 of 27 May 1988 establishing a ceiling and Community surveillance for imports of iceberg lettuce originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1988)
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  international trade;  trade policy
 Date Published: nan

 No L 132/26 Official Journal of the European Communities 28 . 5 . 88 COMMISSION REGULATION (EEC) No 1451/88 of 27 May 1988 establishing a ceiling and Community surveillance for imports of iceberg lettuce originating in the African, Caribbean and Pacific States or in the overseas coun ­ tries and territories (1988) 1035/72 Q, as last amended by Regulation (EEC) No 11 13/88 (6), until 31 December 1989 and 31 December 1990 respectively ; whereas consequently, the abovemen ­ tioned tariff concession does not apply at present in Spain or Portugal ; Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceiling at Community level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of the customs tariff duty as soon as the ceiling is reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceiling and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish the customs tariff duty if the ceiling is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 13a and 22 thereof ; Whereas Article 13a of Regulation (EEC) No 486/85 stipulates that products listed there, originating in the African , Caribbean and Pacific States or in the overseas countries and territories are subject on importation into the Community to progressively reduced rates of duty ; whereas such reduction of duties applies only up to ceilings above which the customs duties actually applied in respect of third countries may be re-established ; Whereas, within the limits of this tariff ceiling, the customs duty is reduced progressively by the percentage specified in that Article, during the same period and in accordance with the same timetable as provided for in Articles 75 and 268 of the Act of Accession of the Kingdom of Spain and the Portuguese .Republic ; whereas by Commission Regulation (EEC) No 1450/88 of 27 May 1988 , concerning duties applicable to imports of iceberg lettuce from Spain and Portugal into the Community as constituted on 31 December 1985 (3), a partial suspension of customs duties to these Member States has been adopted for the period 1 July to 30 September 1988 ; whereas the same rates of duties should be applied to the imports of these products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol consequent on the Accession of Spain and Portugal to the European Communities to the Third ACP-EEC Convention (4), Spain and Portugal are to postpone implementation of the preferential arrangements for fruit and vegetables falling within Regulation (EEC) . No HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of products listed in the Annex originating in the African, Caribbean and Pacific States or in the overseas countries and territories shall , in the Community as constituted at 31 December 1985, be subject to a ceiling and to Community surveillance . The products referred to in the first paragraph, their CN code, the customs duty applicable, the period of validity, and the level of the ceiling is set out in the Annex. (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30. 6 . 1987, p. 102. (3) See page 25 of this Official Journal . (4) OJ No L 172, 30 . 6 . 1987, p. 1 . O OJ No L 118 , 20 . 5 . 1972, p. 1 . (4 OJ No L 110, 29 . 4. 1988 , p. 33 . 28 . 5 . 88 Official Journal of the European Communities No L 132/27 2. Quantities shall be charged against the ceiling as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate. Products may be charged against a ceiling only if the movement certificate is submitted before the date on which the collection of customs duties is re-established. 4, of imports effected in accordance with the above procedures. 3 . As soon as a ceiling has been reached, the Commission may adopt a Regulation re-establishing, until the end of its period of validity, the customs duty applicable to third countries . 4 . Member States shall send the Commission statements of the quantities charged against the preceding month no later than the 15th day of each month . At the Commission's request, they shall send statements of the quantities charged for period of 10 days, to be forwarded within five clear days of the end of each 10-day period. The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it, in the manner specified in the preceding subparagraphs. Article 2 This Regulation shall enter into force on 1 July 1988 . Member States shall inform the Commission, at the intervals and within the timelimits specified in paragraph This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice President ANNEX Order No CN Code Description Customs dutyapplicable Level ceiling (tonnes) 12.0050 ex 0705 11 10 Cabbage lettuce (head lettuce) I  crisp head cabbage lettuce (Lactuca sativa L. var. capitata (iceberg) from 1 July to 30 September 9,4 % mini ­ mum 1,7 ECU/100 kg/net 1 000